SERCOMBE, J.,
concurring.
I concur with the majority’s determinations on the second and third assignments of error and with the result reached on the first assignment of error, relating to the meaning of ORS 30.265(3)(a). However, I do not agree entirely with the reasoning used by the majority in its construction of ORS 30.265(3)(a), which provides:
“Every public body and its officers, employees and agents acting within the scope of their employment or duties, or while operating a motor vehicle in a ridesharing arrangement authorized under ORS 276.598, are immune from liability for:
“(a) Any claim for injury to or death of any person covered by any workers’ compensation law.”
The statute then lists five other types of claims for which “every public body” is immune from liability.
Plaintiff contends that the workers’ compensation law coverage immunity under ORS 30.265(3)(a) should apply only to claims where the plaintiff otherwise has a remedy under the Workers’ Compensation Law against this public body defendant. Lane County argues for a broader scope of the immunity — that ORS 30.265(3)(a) immunizes against claims where the plaintiff has a remedy under the Workers’ Compensation Law for the same harm against any employer.
We decided this question in Granato / Strader v. City of Portland, 5 Or App 570, 485 P2d 1115 (1971), concluding that the workers’ compensation coverage provided by the plaintiffs’ private employer barred their tort claims against *646the City of Portland for the same injuries under a prior version of ORS 30.265(3)(a). Granato /Strader is not clearly wrong. Its holding demands respect under the principle of stare decisis and is determinative of the first assignment of error here.
To the extent a reexamination of the text and context of ORS 30.265(3)(a) is necessary, its meaning is plain. The immunity exists whenever “any” workers’ compensation law provides coverage to a claimant, not just when particular workers’ compensation law coverage exists because the claimant was employed by the alleged public tortfeasor. The narrow construction of ORS 30.265(3)(a) advanced by plaintiff makes ORS 30.265(3)(a) redundant of ORS 656.018 (workers’ compensation liability exclusive of all other remedies against employer) and ORS 30.265(3)(d) (public body tort claim immunity for “[a]ny claim that is limited or barred by the provisions of any other statute”). The construction of ORS 30.265(3)(a) that was settled in Granato /Strader is necessary in order to give the statutory provision any content at all.
The majority goes astray in framing the different potential meanings of ORS 30.265(3)(a). It states the choices to be whether the immunity arises only when workers’ compensation coverage exists because plaintiff was employed by the defendant public body or because plaintiff was employed by any public body. So framed, the majority prefers the latter interpretation because the tort immunities listed in ORS 30.265(3), according to its terms, apply to “ ‘every5 public body, not just to those public bodies that employed the injured person.” 213 Or App at 639.
Again, I believe the issue is whether ORS 30.265(3)(a) creates an immunity whenever workers’ compensation coverage exists, whether the employer is a public entity or a private person. The choice is whether the coverage providing immunity is a defendant’s workers’ compensation coverage or that of any employer. The textual application of the set of ORS 30.265(3) tort immunities to “every public body” is irrelevant to that issue.
More generally, however, the application of the entirety of ORS 30.265(3) and its package of immunities to *647“every public body’ is immaterial to the meaning of any particular conferred immunity. Whatever the meaning of ORS 30.265(3)(a) on workers’ compensation coverage immunity, whether the immunity is construed broadly or narrowly, the statutory subsection will apply to “every public body.” “Every public body’ can obtain the workers’ compensation coverage immunity whether that immunity exists only for torts against the public bodys employees or if it exists for torts against those employees and others. Who is entitled to invoke the ORS 30.265(3) immunities of “every public body’ is not relevant to what the nature of any particular immunity might be.
This quibble is not mere hairsplitting. The method of construing ORS 30.265(3)(a) adopted by the majority reads the scope of the workers’ compensation coverage immunity broadly because the set of listed immunities applies to “every public body.” If this logic is correct, then the discretionary function immunity stated in ORS 30.265(3)(c) also should be construed expansively in favor of public bodies because it too is available to “every public body.” I do not believe that this legislative intent can be inferred from the language of ORS 30.265(3). “Every public body” is accountable for its torts under ORS 30.265(1), and there is no reason to read the exceptions to this rule more broadly because they too apply to “every public body.”
The holding of the majority opinion, reaffirming the teachings of Granato / Strader on the meaning of the workers’ compensation coverage immunity, is correct. I write separately only to disagree with any implication that the availability of any particular tort immunity to “every public body” is a clue to the scope of the immunity itself.